Exhibit 10.10

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into by and between
Matador Resources Company (“Matador”) and Wade I. Massad, as consultant
(“Consultant”), to be effective on the date this Agreement is executed by the
last party to sign below.

WITNESSETH:

WHEREAS, Consultant previously provided services to Matador as a capital markets
consultant before becoming an employee prior to Matador’s initial public
offering (the “IPO”) to provide Matador with the benefits of his capital markets
experience and expertise;

WHEREAS, the IPO having been completed in March 2012, both Matador and
Consultant desire to return to the consulting arrangement that existed prior to
the IPO with Consultant providing services as a capital markets consultant for
the period and on the basis set forth herein, and Consultant desires to be so
retained by Matador;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1. Matador hereby retains Consultant as a capital markets consultant to Matador
for the time and on the basis set forth herein and Consultant agrees to provide
consulting services to Matador, acknowledging that Consultant will provide such
services in a fiduciary capacity to Matador.

2. Matador shall retain Consultant as a capital markets consultant and the term
of this Agreement shall commence on the date Consultant first performs services
for Matador, which is anticipated to be on or about August 1, 2012, and shall
continue on a month-to-month basis (the “Term”), unless earlier terminated in
accordance with Paragraph 9.

3. Throughout the Term of this Agreement, Consultant hereby accepts and agrees
to devote his best efforts in the interests of Matador to the performance of the
Services (as defined below). During the Term of this Agreement, Consultant
agrees not to accept employment with or provide services for any other party if
the possibility exists that there may be a conflict of interest between Matador
and such party. In such case, Consultant agrees to advise Matador in writing in
advance of any potential opportunities for employment with, or the provision of
services to, any such party, and may not accept such employment or provide any
services to such party until he has received confirmation in writing from
Matador that in Matador’s sole judgment no conflict of interest exists.
Notwithstanding anything to the contrary in this Agreement, Consultant reaffirms
and understand Consultant’s ongoing obligations in that certain employment
agreement dated December 1, 2011 between Consultant and Matador (the “Employment
Agreement”), including Sections 8, 9, 10, 11 and 21.

4. Consultant shall report to Matador’s Chairman and CEO, Joseph Wm. Foran, or
his successors and/or such other personnel of Matador or its parent or
affiliated companies as designated from time to time by Joseph Wm. Foran or his
successor.



--------------------------------------------------------------------------------

5. This Agreement and Consultant’s services hereunder shall involve the
following services (the “Services”) during the Term:

Consultant shall work on such projects and areas of responsibility and provide
such other general and specific services as are coordinated by the Matador staff
with Consultant, and shall communicate and keep the Matador staff apprised of
Consultant’s plans and progress on such projects and areas of responsibility.

6. As compensation for the Services, Matador agrees to pay Consultant a fee of
$7,500 per month. Such fee is inclusive of Consultant’s ordinary daily expenses
incidental to performing the Services while at Matador’s premises but is
exclusive of and Consultant shall be entitled to reimbursement by Matador for
all reasonable travel expenses incurred in accordance with Matador’s policies in
effect, which shall be payable by Matador, in arrears, such as mileage,
overnight parking, lodging and meals. Consultant shall be responsible for the
payment of all taxes associated with the amounts received pursuant to this
Agreement.

7. During the Term, Matador may disclose to Consultant information which Matador
considers confidential and proprietary. In addition, Matador considers
Consultant’s efforts and Services hereunder to be confidential and proprietary
information. Consultant agrees not to publish or disclose any such information
to others without the prior written consent of Matador. In the event that
Consultant receives a request or is required (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose all or any part of confidential and proprietary information received
by Consultant, Consultant agrees to immediately notify Matador in writing of any
such request or requirement so that Matador may seek an appropriate protective
order, or waive compliance with the provisions hereof. If, failing the entry of
a protective order or the receipt of a waiver hereunder, Consultant may disclose
that portion of the confidential information which Consultant is advised by
counsel is legally required to be disclosed, and shall exercise Consultant’s
reasonable efforts to obtain assurance that confidential treatment will be
accorded such confidential information and Consultant shall not be liable for
such disclosure unless such disclosure was caused by or resulted from a previous
disclosure by Consultant not permitted by this Agreement. As to the above
confidential disclosure to Consultant by Matador and Consultant’s efforts and
Services hereunder, the obligation of confidence shall extend from the
termination of this Agreement but shall not apply to (a) information that is or
becomes known to the general public through no act of Consultant or
(b) information which Consultant receives from a third party having the lawful
right to disclose such information without breach of any obligation of
confidentiality. Consultant shall not employ others to assist with the provision
of Services covered by this Agreement. Upon termination of this Agreement,
Consultant shall surrender to Matador all of Consultant’s work product and all
data and information obtained by, utilized by or provided to Consultant in
furtherance of this Agreement and Consultant shall not retain any such work
product, information or data, or any copies thereof. Consultant and Matador
agree that Section 9 of the Employment Agreement governing non-competition and
non-solicitation is incorporated herein with the twelve month “Restricted
Period” beginning upon the date of termination of this Agreement according to
Paragraph 9 hereof.

 

2



--------------------------------------------------------------------------------

8. During the Term of this Agreement, Consultant will be an independent
contractor and Consultant shall not be an employee of Matador or of any of its
affiliates, and Consultant will not represent himself as an employee of Matador
or any of its affiliates to any party or parties. Consultant shall therefore
render the Services on a consultancy basis as a professional, without any bond
of employment. The parties confirm and assent that Consultant shall not be
subject or entitled to any of Matador’s employee benefits. Consultant shall
provide all tools and equipment necessary to perform the Services hereunder
except that Matador may offer to provide certain equipment, software and/or
tools for projects it assigns to Consultant and Consultant may elect at his sole
discretion to utilize the equipment, software and/or tools for the performance
of Services. The parties confirm and assent that Consultant has the right of
control on how Services provided hereunder are completed. Consultant shall be
responsible for the payment of all taxes associated with amounts received
pursuant to this Agreement. Except as otherwise provided in that certain
Separation Agreement and Release between Consultant and Matador dated August 10,
2012, Consultant shall carry such insurance as Consultant deems necessary or
desirable and Matador shall not be liable to Consultant for the premiums on any
such insurance policies issued to Consultant on Consultant’s behalf. Matador
shall not be required to carry for Consultant’s benefit any worker’s
compensation or industrial or occupational disease insurance. Likewise, it is
not the intention of the parties hereto to create, expressly or impliedly, a
partnership, association or joint venture, and any such partnership, association
or joint venture status is hereby expressly denied. Upon reasonable prior
written notice, Matador or its designated agents shall be permitted access to
all books and records of Consultant reasonably related to the payments made
hereunder and to the performance by Consultant of the Services hereunder,
including for the purpose of auditing such books and records, all at the expense
of Matador.

9. This Agreement may be terminated by Matador or by Consultant at any time with
not less than thirty (30) days prior written notice. In the event that Matador
gives notice to terminate this Agreement, Matador shall have no further
obligation to pay Consultant hereunder except for actual hours of Services
completed by Consultant as of termination by Matador. If Consultant terminates
this Agreement, Consultant shall be entitled to all compensation for actual
hours of Services completed by Consultant as of termination by Consultant.
Neither termination nor completion of this Agreement referred to above shall
affect Paragraphs 7, 8 and 10, which provisions shall survive the termination of
this Agreement and remain operative and in full force and effect.
Notwithstanding the foregoing, this Agreement may be terminated by Matador
without prior notice in the event of the disability, incapacity, bankruptcy or
insolvency of Consultant to such an extent as to render Consultant unable, in
the sole opinion of Matador, to perform the Services.

10. After this Agreement has been terminated in accordance with Paragraph 9,
Consultant shall, upon the written request of Matador, make himself available to
further perform the Services as reasonably requested by Matador to ensure a
smooth transition and termination of this Agreement. Consultant shall cooperate
with Matador in the completion, clarification and winding up of any Services
previously provided by Consultant and assist Matador in the handling of any
disputes or claims related to the Services. Any such Services provided after the
Term has ended shall be subject to all of the provisions of this Agreement,
including but not limited to, payment in accordance with Paragraph 6.

 

3



--------------------------------------------------------------------------------

11. Except as otherwise agreed in writing by the parties hereto, all amounts
paid to Consultant shall be paid in legal tender of the United States, and shall
be by check or wire transfer.

12. This Agreement as to Consultant is personal and may not be assigned or
otherwise transferred by Consultant. Matador, however, shall have the right to
assign this Agreement to any of its affiliates or successors. This Agreement may
not be amended except by written instrument signed by both parties, and no
waiver shall be enforceable against any party unless evidenced by a written
instrument signed by the party against which enforcement is sought.

13. This Agreement shall in all respects be subject to, and governed by, the
laws of the State of Texas. Matador and Consultant agree and consent to the
personal jurisdiction of the state and local courts of Dallas County, Texas
and/or the United States District Court for the Northern District of Texas in
the event that Matador or Consultant seeks injunctive relief with respect to any
provision hereof, and that those courts, and only those courts, shall have
jurisdiction with respect thereto. Matador and Consultant also agree that those
courts are convenient forums for the parties and for any potential witnesses and
that process issued out of any such court or in accordance with the rules of
practice of that court may be served by mail or other forms of substituted
service to Matador at the address of its principal executive offices and to
Consultant at his last known address as reflected in Matador’s records.

14. In the event of any dispute, claim, question or disagreement relating to
this Agreement, other than one for which Matador or Consultant seeks injunctive
relief, the parties shall use their best efforts to settle the dispute, claim,
question or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If such a
dispute cannot be settled through negotiation, the parties agree first to try in
good faith to settle the dispute by mediation administered by the American
Arbitration Association (the “AAA”) under its Commercial Mediation Rules before
resorting to arbitration or some other dispute resolution procedure. If the
parties do not reach such solution through negotiation or mediation within a
period of sixty (60) days after a claim is first made by a party, then, upon
notice by either party to the other, all disputes, claims, questions or
disagreements shall be finally settled by arbitration administered by the AAA in
accordance with the provisions of its Commercial Arbitration Rules. The
arbitrator shall be selected by agreement of the parties or, if they do not
agree on an arbitrator within thirty (30) days after either party has notified
the other of his or its desire to have the question settled by arbitration, then
the arbitrator shall be selected pursuant to the procedures of the AAA, with
such arbitration taking place in Dallas, Texas. The determination reached in
such arbitration shall be final and binding on all parties. Enforcement of the
determination by such arbitrator may be sought in any court of competent
jurisdiction.

15. Failure of either party hereto to insist upon or require strict compliance
with any provision hereof shall not be considered a waiver of such provision or
modification of this Agreement unless so specified in writing. The provisions of
this Agreement are severable and the invalidity or unenforceability of one or
more of the provisions herein shall not have any effect on the validity or
enforceability of any other provision. This Agreement may be executed in
counterparts, all of which, taken together, shall constitute one and the same
original document.

 

4



--------------------------------------------------------------------------------

16. Consultant represents that he is either a U.S. Citizen or has the legal
right under the laws of the U.S.A. to enter into this Agreement and to provide
the Services hereunder, and that he will immediately advise Matador in the event
his legal status should change.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Matador has caused this Agreement to be executed on its
behalf by its duly authorized corporate officer and Consultant has hereunto set
his hand as of the date set forth underneath each respective signature below.

 

Signature and address for Notice:       MATADOR RESOURCES COMPANY Address:      
One Lincoln Centre       5400 LBJ Freeway, Suite 1500       Dallas, Texas 75240
     

/s/ David E. Lancaster

      David E. Lancaster       Executive Vice President       Date: August 10,
2012 Signature and address for Notice:       WADE I. MASSAD Address:      

                                                 

                                                             

/s/ Wade I. Massad

      Wade I. Massad       Date: August 10, 2012

 

6